DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/21/2022 has been entered.
 	Claims 103-108, 110 and 112-133 are pending. 
	This application claims priority as a 371 filing of PCT/US2016/036602 filed 6/9/2016 which claims priority to U.S. Provisional Patent Application No. 62/173,321, filed on June 9, 2015; and U.S. Provisional Patent Application No. 62/294,493, filed on February 12, 2016, the entire contents of each of which are expressly incorporated herein by reference.
As the priority documents do not completely support the claims, the disposition of the claims is the following. 
The goal of a T cell add-back is not a stated goal in any of the priority documents nor is there mention of either a database scheme for selecting the first allele specific gRNA or use of allele specific antibodies in the priority document US 61/173,321 but the steps could not be found until U.S. provisional application 62/294,493 thus establishing a priority date for these limitations at 2/12/2016.  Therefore, claims 108, 128, 132 and 133 have a priority date of 2/12/2016. The remaining claims have a priority date of 6/9/2015.


Response to Amendments
Applicant’s arguments are sufficient to overcome the objection to the Markush claims. They were misread and mistakenly objected. 

Claim Objections
Claim 131 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 130. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). Upon reconsideration, it is not clear that claim 131 has any unique features that distinguish it from claim 130. 

Response to Arguments
Claim 131is directed to properties of the blood cell and not to a step that is performed to cause this effect. It is n inherent property of the method according to the specification and hence does not ad additional properties or scope to the claim. The effect of the allele specific gRNA/Cas9 mediation is decreased immunological rejection. Hence, because there are no additional steps added by this claim, it is a duplicate. 
[0012] The haplotype-modified blood cell may have a decreased likelihood of rejection by the second subject based on increased matching between donor and recipient cells and reduced immunogenicity as determined by mixed lymphocyte or leukocyte reaction assays.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 103-107, 110, 112, 114-120 and 127 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshimi et al (Nature, 2014, page 1-9; see entire document) in view of Hacke et al (Immunol Res. 2009 ; 44(1-3): 112–126; see entire document from IDS filed 2/26/2018) in view of Kim et al (WO 2014065596; see entire document. This rejection is maintained for reasons of record. 
Hacke et al directs one to modify one allele of HLA-A (page 3 and 4).
In principle, modifications to reduce or eliminate expression of specific HLA expression on donor cells would reduce alloreactive immune responses, the need for full HLA matching, and the need to suppress the host immune system. The goal of this approach is to achieve down-regulation of HLA expression sufficient to alleviate graft rejection without deleteriously impacting immune responses against foreign pathogens.

This is done by allele specific targeting wherein specific sequences correlating with allele specific targets were identified and used. 
To test two different targets for HLA silencing, candidate siRNA sequences directed against unique sequences in human HLA-A0201 (HLA-A2 allele-specific) and against common sequences conserved among Class I loci (HLA-ABC pan-specific) were designed as short hairpin RNA (shRNA) loop structures and cloned into pLentiLox-DsRed (Figure 3).

The modifications occur in blood cells (see e.g. page 6). It is noted that Hacke et al teach allele and pan-specific siRNA. The pan-specific siRNA are control sequences. 
Shown below are the allele-specific siRNA sequences (designed against HLA- A2.1 (A*020101 allele)) and pan-specific siRNA sequences (against conserved regions in HLA-A, B, C) that were designed and tested in the pLentiLox vector.

Hacke et al do not teach that this is done by Cas9/gRNA molecules. However, to do so was known in the art. This is evidenced by two references- Yoshimi teaches how to create and use allele specific Cas9/gRNA sequences and Kim shows how to use Cas9/gRNA with Hla. 
Yoshimi et al teach allele specific editing of in vitro cells. In this method, isolated cells receive a Cas9 molecule and an allele specific gRNA (see e.g. page 3, col 2). The method results in knockout or knockin in the cells (see table 1). Thus targeting single alleles (see e.g. page 5, col 2, last ¶).
Our CRISPR/Cas platform also facilitated allele-specific genome editing. The allele-specific CRISPR/Cas targeted the exact allele of the target gene by a specific gRNA that could discriminate a single SNP of the targeted allele in heterozygous F1 rat hybrids. In the Cas9/gRNA-injected embryos, the specific gRNA for the F344-albino mutation (gRNA:Tyrc) only targeted  the F344-allele (6/21), while the gRNA for DA-wild-type (gRNA:TyrC) only targeted the DA-allele (7/23), thereby changing the dominant coat-colour phenotype of the F1 pups (Fig. 2c). The allele-specific genome editing may be used for targeting genes that affect disease-related phenotypes in a dominant-negative. manner. It may also be applicable to larger heterogeneous populations in which it has proven difficult to create inbred lines, or in human/primate cell lines or stem cells that are normally genetically very heterogeneous.

To do so in HLA cells was shown to be possible as shown by Kim et al wherein HLA was inactivated by Cas9/gRNA (see abstract)
Based on such teachings, it would have prima facie been obvious to one of ordinary skill in the art at the time the invention was made to use the specifics of Yoshimi et al to modify the cells of Hacke in light of the ability shown by Kim to do so. Such a modification would have resulted in a method encompassed by the claims. As noted above: 1) Hacke et al teach design of allele specific gRNA with Cas9 to selectively modify an allele and 2) Kim teaches that Cas9 can be used to modify HLA and 3) Hacke teach that HLA alleles can be modified in an allele specific manner. Thus, a person of ordinary skill in the art, absent evidence to the contrary, would have reasonably expected that the expanded method would allow improved cells for transfusion. 
Regarding claim 104, Kim ¶0394 teaches use of 2 gRNAs. 
Regarding claim 105-107, Kim et al teach the gRNA can be modified with ARCA (see e.g. ¶1949). 
Regarding claim 110, Hacke et al teaches the cell can be lymphocytes or bone marrow (see e.g. page 6). 
Regarding claim, 112, Hacke teaches targeting HLA-A (see e.g. page 6). 
Regarding claims 114-118, Kim teaches Cas9 i.e. D10A can be delivered as a nucleic acid encoding thereof or as a protein wherein the protein can be part of a complex with the gRNA (see abstract, ¶0004, 0103, 0168).
Regarding claim 119 and 120, Yoshimi teaches use of a template sequence such as ssODN (see e.g. table 3 and figure 3). 

Response to Arguments
Applicants argue that the invention distinguishes itself from the art by targeting a single allele of an HLA gene whereas each gene comprises thousands of known alleles. Applicants attack the references individually. Applicants argue that Yoshimi teaches targeting a gene with 2 alleles so it is not comparable. Applicants argue that Hacke et al teach away by using pan-specific siRNA sequences against conserved regions in the HLA-A, B and C. Applicants point to Song as evidence that the HLA-A*020101 gene has 197 different alleles. 
The latter argument was previously addressed, Hacke uses pan-specific siRNA and allele-specific siRNA. The pan-specific serves as a control. This does not in anyway have to do with the relevant portions of the teachings of Hacke et al. The teachings relevant for the reference are that there is a siRNA that is allele specific and specifically targets the allele to be reduced in expression. Secondly, applicants argument that Yoshimi teaches a gene with two alleles but there are 197 different alleles for HLA*020101 and therefore Hacke does not teach targeting a single allele is misleading. The teachings of Song are the number of variants found to date. To the contrary, at any loci in humans there are two alleles per loci. Consistently, in the blood cell used in Hacke there are two alleles per loci (Cruz-Tapias et al, page 169). 
Histocompatibility genes are inherited as a group (haplotype), one from each parent. Thus, HLA genes are co-dominantly expressed in each individual. A heterozygous human inherits one paternal and one maternal haplotype, each containing three class I (A, B, and C) and three class II (DP, DQ, and DR) loci. Each individual inherits a maximum of two alleles for each locus. The maximum number of class I HLA gene products expressed in an individual is six.

And Hacke provides an allele specific siRNA. Hence, Hacke et al targets an siRNA to specifically reduce one of the two alleles with an allele-specific shRNA construct targeting the
unique HLA-A0201 sequence 5’-GGATTACATCGCCCTGAAAG-3’. This reference demonstrates the knowledge of skill in the art of the allele specific sequences such that one could device a method in a related technology such as Cas9. As well, it provides the motivation to do so in that it provides enhanced HSC transplantation. Applicants argue that Kim teaches away by teaching use of endonucleases ignoring polymorphisms. Kim is not provided to teach single allele targeting as Yoshimi and Hacke et al provide these teachings. Kim is provided to teach steps that would be used to mediate the single allele targeting of HLA using the constructs and designs of Yoshimi and Hacke. Applicant is reminded that preferred embodiments are not the only teaching of a reference. In this case, applicants have not demonstrated that one “would be discouraged from following the path set out in the reference, or would be led in a direction divergent from the path that was taken by the applicant.” As well, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert, denied, 493 U.S. 975 (1989). Hence, the known method of Hacke et al could be enhanced with the known teachings of Yoshimi et al and Kim et al. It is the combination of references that renders the instant claims obvious. 
	Applicants also argue that the invention is further evidenced by unexpected and improved properties. Applicants argue that these results are that the method results in an immune compatible cell such that the cell expresses a first allele. Applicants argue that it is advantageous in clinical applications by knocking out or down one or more specific HLA alleles. Applicants point to a series of pages, examples and tables. However, these examples simply provide the steps to perform the method and no results to demonstrate the results that were unexpected and/or improved.  What is necessary is showing that the results actually are unexpected. In the absence of actual results, it is simply arguments of attorney that they are unexpected. What is required is a comparison with the art and a demonstrated of unexpected results. That the method builds a clinically useful cell due to immune compatibility is the goal of the method of Hacke et al. 
Using complementary approaches of in vivo chemoselection and RNAi-induced silencing of HLA
expression may enable the generation of histocompatibility-enhanced, and eventually, perhaps
“universally” compatible cellular grafts.


Conclusion
Claims 108, 113, 121-126 and 128-133 are objected to as dependent on a rejected claim. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA MARVICH whose telephone number is (571)272-0774.  The examiner can normally be reached on 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARIA MARVICH/            Primary Examiner, Art Unit 1633